Title: From Louisa Catherine Johnson Adams to George Washington Adams, 26 October 1824
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 26 Octbr. 1824
				
				When I left you my Dear George I was far from believing that an act of so little importance as the to the publick as the Endorsement of the Note for Mrs Moulton, should have been made a charge of so painful a nature against you Father; and brought so much shame upon the poor woman, who has been so cruelly and wantonly attacked in consequence of it—You have heard my statement concerning the transaction, which however I will repeat, both to exonerate myself, and your father, from the base aspersions cast upon him, for purposes only suited to the authors of such infamous slander—I went to see Mrs. M. after she had called on me in her great distress, and found her barely up from her confinement with two children dying of the Measles in the chamber; her goods distrained for rent, without common necessaries, and without a Cent to procure them—Witnessing a scene so fraugth fraught with misery, produced a feeling of sympathy and sorrow for the distress of these helpless objects, which aroused an ardent desire to assist them; and under the impulse of the purest motives I returned home and represented their situation to Mr. Adams, who instantly offered to assist with no  view as I verily believe but the spontaneous desire of doing good, and of gratifying me in relieving sufferings of such real magnitude—The transactions which followed you will see an explanation of in the Journal—My object in writing to you on this subject is to excuse myself from the charge of imprudence in having assisted a woman who it is now pretended was not a proper character. What foundation there may be for this charge I know not, but this I know that as a fellow creature liable to the distress and calamities which assail the best of us; as a Christian professing the doctrines of revealed religion; as a rational being gifted with sight and sense, I could not refuse relief to one so prostrated by affliction, and I gloried in the spontaneous expression of pity and sympathy with which your father heard my relation—Could my heart be laid bare before the world as it is to the eyes of my Almighty Creator, I the truth could easily be proved. Supposing the transaction to be private, and confined entirely to the parties immediately concerned, it never entered into my imagination that it could in any shape become publick; or that a circumstance which could only confer honour and praise, should thus be brought forward to shame the man who for such Acts is above praise—He  is now in the hands of enemies who are literally lying in wait for him; but like David he will escape the snares thus laid for him, and that God who has hitherto protected him, will cast them into the pit which they have dug for him. In this hope my beloved Son, which I feel will be fulfiled, for when we truly trust in him our Almighty father never deserts us, I keep up my spirits and remain under all trials your affectionate Mother
				
					L. C. Adams.
				
				
			